PER CURIAM.
Paul Descally moves for rehearing of our previous affirmance of denial of post-conviction relief. We grant the motion for rehearing, withdraw the previous opinion, and remand for an evidentiary hearing to determine whether Descally may belatedly petition for post-conviction relief where he was incarcerated in Federal prison and allegedly deprived of access to Florida legal materials or whether he was represented by counsel during the two-year statutory period for pursuing post-conviction relief under rule 3.850, Florida Rules of Criminal Procedure (2000). See Ballester v. State, 781 So.2d 503 (Fla. 3d DCA 2001).
Motion for rehearing granted; prior decision withdrawn; remanded for evidentia-ry hearing.